Appeal by employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and minor children of a deceased employee. Decedent was the manager of a branch store. He was found unconscious on the floor of a back room with his forehead resting against the corner of a toilet door. He regained consciousness but after his removal to a hospital he died. The cause of his death was a cerebral hemorrhage. There is medical testimony to sustain the board’s finding that the cerebral hemorrhage was caused by decedent striking his head against the toilet door. From the employer’s report of injury, the position in which decedent’s body was found, and the statement of decedent himself to his attending physician, it was clearly within the realm of fact for the board to find that decedent’s head struck the door. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.